Citation Nr: 1327813	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  [Given the disposition below, discussion of adequacy of the notice the Veteran received at the hearing is not necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)]   

The claim of service connection for a psychiatric disability was developed and adjudicated as one limited to the diagnosis of posttraumatic stress disorder (PTSD).  Because the record shows a psychiatric diagnosis other than PTSD (anxiety disorder), and in light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page. 


FINDING OF FACT

The Veteran served in combat, and has received diagnoses of an Axis I psychiatric disability variously diagnosed as PTSD and anxiety) that is reasonably shown to be related to his combat experiences.   


CONCLUSION OF LAW

Service connection for a psychiatric disability (to include anxiety and PTSD) is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and an in-service stressor. 
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's DD 214 indicates that he was awarded a Combat Infantryman's Badge and a Purple Heart Medal.  Further, he has established service-connection for shell fragment wound residuals.  It is therefore well-established that he engaged in combat with the enemy, and is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  His exposure to a stressor event in service is not in dispute.  

On June 2009 VA examination, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD; the examiner noted that he had experienced a stressor of significant intensity to precipitate PTSD; and evidences some mild avoidance symptoms, including avoiding activities that provoke recollections of the trauma as well as mild interpersonal estrangement.  Sleep disturbance was also noted.  The examiner noted that while the Veteran evidenced some mild post-trauma symptoms that stem from his combat activities, they did not appear to affect his functioning, and that he was functioning quite well.  No Axis I psychiatric diagnosis was provided.  

On June 2009 mental health evaluation at a local Vet Center, the licensed social worker conducting the evaluation noted the Veteran reported on-going PTSD related symptoms, including mild depression, irritability, anger, nightmares, no sense of future, sleep difficulty, survivor's guilt, and intrusive thoughts.  After completion of the Vet Center clinical intake process, the counselor noted the Veteran met the DSM IV diagnostic criteria for combat related PTSD.  Individual counseling was planned.  

On October 2012 VA mental health consultation, the Veteran reported the following symptoms: disturbing memories/thoughts/images of a traumatic event; disturbing flashbacks and dreams of a traumatic event; avoids thinking/talking about a traumatic event; avoids activities/situations that remind him of a traumatic event; feels anxious in crowds; keeps his back to the wall to see the exit door; feeling distant or cut off from people; feeling emotionally numb; feeling as if his future will be cut short; being watchful/on guard; fatigue; change in appetite; guilty feelings about his past; insomnia; and not feeling rested when awake.  The examiner noted the Veteran presented with symptoms of anxiety and depression which increasingly affected his life in a negative way.  An anxiety disorder was diagnosed.  

On October 2012 examination, a PTSD screen was positive.  Four questions were asked of the Veteran regarding PTSD symptoms: (1) Have had any nightmares about it or thought about it when you did not want to? (2) Tried hard not to think about it or went out of your way to avoid situations that remind you of it? (3) Were constantly on guard, watchful, or easily startled? (4) Felt number or detached from others, activities, or your surroundings?  The Veteran answered each in the affirmative.  The examination report was endorsed by a VA psychiatrist.

The Veteran was referred to VA mental health counseling, and a VA therapist has assigned an Axis I diagnosis of PTSD, with severe symptoms which affect daily functioning.  In February 2013, VA received correspondence from the Veteran's VA counselor who reported that the Veteran has very severe PTSD symptoms which disrupt his sleep and cause issues with his daily functioning and relationship problems.  

In February 2013, the Veteran's private physician provided an opinion indicating the Veteran suffers from combat PTSD.

As the Veteran served in combat, and his exposure to a stressor event in service is not in dispute, what remains necessary for him to establish service connection for PTSD (or other psychiatric disability related to the combat) is competent evidence of a diagnosis of an acquired psychiatric disability and of a nexus to service.  While June 2009 VA examination did not find him to have an Axis I psychiatric disability (although exhibiting some symptoms of PTSD), he has subsequently been entered in a VA psychiatric treatment program for PTSD, and a VA psychiatrist has endorsed a Social Worker's assessment that the Veteran has an anxiety disorder.  VA outpatient treatment records note the Veteran has been assigned a diagnosis of PTSD.  Presumably, VA would not be providing treatment for a disability not shown.  

In summary, the record now shows the Veteran has an Axis I diagnosis (anxiety disorder, and a suggestion he also has PTSD)(with multiple related symptoms noted).  VA treatment providers apparently relate his disability to his combat experience in Vietnam.  Resolving any remaining reasonably doubt in the Veteran's favor, as required (see 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102 ), the Board finds service connection for a variously diagnosed psychiatric disability, to include anxiety and PTSD) is warranted.  


ORDER

Service connection for a psychiatric disability, to include PTSD and anxiety, is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


